As filed with the Securities and Exchange Commission on July 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:February 28, 2014 Date of reporting period:May 31, 2013 Item 1. Schedules of Investments. American Trust Allegiance Fund Schedule of Investments at May 31, 2013 (Unaudited) Shares COMMON STOCKS - 95.76% Value Apparel Manufacturing - 4.77% Burberry Group PLC - ADR $ VF Corp. Broadcasting (except Internet) - 1.92% Comcast Corp. - Class A Chemical Manufacturing - 5.84% Colgate-Palmolive Co. LyondellBasell Industries NV - Class A# Praxair, Inc. Tupperware Brands Corp. Computer and Electronic Product Manufacturing - 12.90% Apple, Inc. EMC Corp.* International Business Machines Corp. NVIDIA Corp. Qualcomm, Inc. Teradata Corp.* Texas Instruments, Inc. Conglomerates - 3.88% Loews Corp. Credit Intermediation and Related Activities - 1.95% Discover Financial Services Data Processing, Hosting, and Related Services - 2.00% Acxiom Corp.* Food Manufacturing - 4.74% ConAgra Foods, Inc. Gruma, S.A.B. de C.V. - ADR* Mondelez International, Inc. - Class A Heavy and Civil Engineering Construction - 3.96% Chicago Bridge & Iron Co. N.V.# Insurance Carriers and Related Activities - 9.86% Berkshire Hathaway, Inc. - Class B* MetLife, Inc. Principal Financial Group, Inc. Leather and Allied Product Manufacturing - 0.96% Nike, Inc. - Class B Machinery Manufacturing - 5.98% Applied Materials, Inc. Cummins, Inc. Merchant Wholesalers, Durable Goods - 0.96% Swatch Group AG - ADR Nonstore Retailers - 0.95% Ultrapar Participacoes S.A. - ADR Oil and Gas Extraction - 7.89% Occidental Petroleum Corp. Pacific Rubiales Energy Corp.*# Other Information Services - 1.95% Google, Inc. - Class A* Pipeline Transportation - 3.87% The Williams Companies, Inc. Professional, Scientific & Technical Services - 2.97% Jacobs Engineering Group, Inc.* Publishing Industries - 5.82% Autodesk, Inc.* SAP AG - ADR Real Estate - 1.94% CBRE Group, Inc.* Support Activities for Mining - 2.87% Schlumberger Ltd.# Telecommunications - 2.87% American Tower Corp. Transportation Equipment Manufacturing - 4.91% Embraer S. A. - ADR Ford Motor Co. TOTAL COMMON STOCKS (Cost $17,528,620) SHORT-TERM INVESTMENTS - 0.74% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%† Reserve Primary Fund - Class 5+‡ – TOTAL SHORT-TERM INVESTMENTS (Cost $155,262) Total Investments in Securities (Cost $17,683,882) - 96.50% Other Assets in Excess of Liabilities - 3.50% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. +
